Gray, C. J.
Upon the allegations in the bill, which are admitted by the demurrer, the defendant, by false and fraudulent representations as to the extent of his business, induced the plaintiff to enter into a partnership with him for a definite period, which would make the plaintiff liable to creditors as a partner. Against such liability by reason of the defendant’s fraud, a court of law could afford the plaintiff no adequate remedy. Equity has therefore jurisdiction to order the partnership articles to be cancelled, and to restrain the defendant from using the plaintiff’s name as a partner; and, having obtained jurisdiction for that purpose, may administer complete relief in the same suit, by ordering the defendant to repay the sums advanced or expended by the plairitiff on account of the partner ship. Pillans v. Harkness, Colles, 442. Ex parte Broome, 1 Rose, 69. Rawlins v. Wickham, 3 DeG. & J. 304. Jauncey v. Knowles, 29 L. J. (N. S.) Ch. 95. Story Part. §§ 232, 285.

Decree affirmed.